FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among Transocean Ltd., a Swiss corporation (“Transocean”), Transocean
Offshore Deepwater Drilling Inc. (“TODDI”) and Transocean Management Ltd.
(collectively, the “Company”) and Allen M. Katz (“Executive”), effective as of
July 1, 2013.
 
WHEREAS, Executive currently serves as Transocean’s interim Senior Vice
President and General Counsel and is employed by TODDI pursuant to that certain
Employment Agreement between the Company and Executive effective November 17,
2012 (the “Employment Agreement”); and
 
WHEREAS, the Section 1 of the Employment Agreement provides that the Initial
Term (as defined in the Employment Agreement) of such agreement ends on June 30,
2013, subject to extension with the mutual written consent of the parties, for a
period ending not later than December 31, 2013; and
 
WHEREAS, the Company and Executive agree to such extension.
 
NOW, THEREFORE, for good and valuable consideration as specified in the
Employment Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Executive and the Company
agree that the Employment Agreement is hereby amended, effective as of July 1,
2013, as follows:
 
1.           Pursuant to Section 1(a) of the Employment Agreement, the Company
and the Executive acknowledge that the Initial Term shall expire June 30, 2013
and they hereby mutually agree to extend the Employment Term (as defined in the
Employment Agreement) to December 31, 2013, or such earlier date as determined
by the Company or the Executive and communicated to the other parties in
accordance Section 1(b) of the Employment Agreement.
 
2.           All other provisions of the Employment Agreement shall remain the
same and are hereby ratified.
 
IN WITNESS WHEREOF, each of the Companies have caused this Amendment to be
executed on its behalf by its duly authorized officer, and the Executive has
executed this Amendment, effective as of the date first set forth above.
 


 
TRANSOCEAN LTD.
 


 
By:  /s/ Steven L. Newman                                       
     Steven L. Newman


 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
 


 
By:  /s/  David Tonnel                                              
David Tonnel


 


 
TRANSOCEAN MANAGEMENT LTD.
 


 
By: /s/  Philippe A. Huber                                         
       Philippe Huber


 


 
EXECUTIVE
 


 
/s/     Allen M. Katz                                                    
Allen M. Katz
 